 


                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ROANOKE DIVISION
 

BRETT A. OWEN,                                  )
                                                )
                 Petitioner,                    )     Case No. 7:19CV00316
                                                )
v.                                              )            OPINION
                                                )
UNKNOWN,                                        )     By: James P. Jones
                                                )     United States District Judge
                 Respondent.                    )

      Brett A. Owen, Pro Se Petitioner.

      The petitioner, Brett A. Owen, an inmate in the Eastern Correctional

Institute, located at in Westover, Maryland, filed this action, pro se, as a Petition

for a Writ of Habeas Corpus under 28 U.S.C. § 2241. Owen’s petition states that

he is currently serving a term of imprisonment imposed by the Worcester County

Circuit Court, located in Maryland. Upon review of the record, I conclude that

Owen’s petition must be summarily dismissed.

      A petition under § 2241 is a statutory remedy that a person in custody may

utilize to challenge the execution of a federal criminal sentence, or in limited

circumstances, the constitutionality of his confinement under a federal conviction

and/or sentence. Moreover, a § 2241 petition must be brought in the district court

with jurisdiction over the petitioner’s custodian, who is usually the warden of the

prison facility where the petitioner is incarcerated. In re Jones, 226 F.3d 328, 332

                                           
 
 


(4th Cir. 2000). Owen is confined in Maryland. Thus, I have no jurisdiction over

the warden in Maryland who is Owen’s current custodian. Therefore, I also have

no jurisdiction to address claims Owen may have under § 2241.

              I also cannot find that the interests of justice warrant transfer of the petition

to the appropriate federal court in Maryland. See 28 U.S.C. § 1406(a). Owen’s

petition states claim for relief. Indeed, that section of the § 2241 petition form is

completely blank. Accordingly, I will summarily dismiss the petition for lack of

jurisdiction, without prejudice to Owen’s submission of an adequate § 2241

petition in the appropriate court.1

              A separate Final Order will be entered herewith.

                                                                      DATED: April 22, 2019

                                                                      /s/ James P. Jones
                                                                      United States District Judge




                                                            
              1
          Because Owens’ petition does not make any statement of his claims, I am unable
to determine if they could be raised in a § 2241 petition or would more appropriately be
addressed using another remedy, such as a petition for a writ of habeas corpus pursuant to
28 U.S.C. § 2254 (habeas corpus remedy for a person challenging validity of his
confinement under a state court judgment). A § 2254 petition must be filed in the federal
district court where the state court of conviction is located — which for Owen would be
the United States District Court for the District of Maryland. See 28 U.S.C. § 2241(a).
                                                               ‐2‐ 
 
